UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CURTIS WILLIAMS,

                                  Plaintiff,
                                                                  1:18-CV-8353 (CM)
                      -against-
                                                               ORDER OF DISMISSAL
 NEW YORK,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated November 15, 2019, the Court reopened this action and granted Plaintiff

leave to file an amended complaint within thirty days. That order specified that failure to comply

would result in dismissal of this action as frivolous, for failure to state a claim on which relief

may be granted, and for seeking monetary relief from a defendant that is immune from such

relief. Plaintiff has not filed an amended complaint. Accordingly, the Court dismisses this action

as frivolous, for failure to state a claim on which relief may be granted, and for seeking monetary

relief from a defendant this is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i), (ii), (iii).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    January 15, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
